                                                                       Case 2:18-cv-02684-EJM Document 239 Filed 02/03/21 Page 1 of 2



                                                                 1   Robert A. Henry (#015104)
                                                                     Jennifer Hadley Catero (#018380)
                                                                 2   Kelly A. Kszywienski (#025578)
                                                                     Amanda Z. Weaver (#034644)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bhenry@swlaw.com
                                                                             jcatero@swlaw.com
                                                                 7           kkszywienski@swlaw.com
                                                                              aweaver@swlaw.com
                                                                 8   Attorneys for Defendant Treatment Assessment
                                                                     Screening Center, Inc.
                                                                 9
                                                                10                      IN THE UNITED STATES DISTRICT COURT

                                                                11                             FOR THE DISTRICT OF ARIZONA
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Deshawn Briggs, et al.,                          No. CV2018-02684-EJM
                                                                                      Plaintiffs,                     NOTICE OF SERVICE OF
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                      TREATMENT ASSESSMENT
                             LAW OFFICES




                                                                            v.                                        SCREENING CENTER, INC.’S
                              602.382.6000




                                                                14
                                                                                                                      SIXTH, SEVENTH, AND EIGHTH
                                   L.L.P.




                                                                15   William Montgomery, et al.,                      SUPPLEMENTAL RESPONSES TO
                                                                                                                      MANDATORY INITIAL
                                                                16                    Defendants.                     DISCOVERY

                                                                17          Defendant Treatment Assessment Screening Center, Inc. (“TASC”) gives notice
                                                                18   that on: (1) October 2, 2020, it served its Sixth Supplemental Responses to Mandatory
                                                                19   Initial Discovery on all parties via electronic mail; (2) December 4, 2020, it served its
                                                                20   Seventh Supplemental Responses to Mandatory Initial Discovery on all parties via
                                                                21   electronic mail; and (3) January 12, 2021, it served its Eighth Supplemental Responses to
                                                                22   Mandatory Initial Discovery on all parties via electronic mail.
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                       Case 2:18-cv-02684-EJM Document 239 Filed 02/03/21 Page 2 of 2



                                                                 1            DATED this 3rd day of January, 2021.
                                                                 2                                                        SNELL & WILMER L.L.P.
                                                                 3                                                     By: s/ Amanda Z. Weaver
                                                                 4                                                        Robert A. Henry
                                                                                                                          Jennifer Hadley Catero
                                                                 5                                                        Kelly A. Kszywienski
                                                                                                                          Amanda Z. Weaver
                                                                 6                                                        One Arizona Center
                                                                                                                          400 E. Van Buren, Suite 1900
                                                                 7                                                        Phoenix, Arizona 85004-2202

                                                                 8
                                                                 9
                                                                10                                 CERTIFICATE OF SERVICE
                                                                11            I hereby certify that on January 3, 2021, I electronically transmitted the foregoing
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
Snell & Wilmer




                                                                     Notice of Electronic Filing to the CM/ECF registrants on record.
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14   By: s/ Pati Zabosky
                                   L.L.P.




                                                                15   4822-7998-3554

                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                 -2-
